Title: To Benjamin Franklin from Rudolph Erich Raspe, 25 July 1780
From: Raspe, Rudolph Erich
To: Franklin, Benjamin


Honoured Sir,
London. July. 25. 1780.
The kindness, wherewith Your Excellency was pleased last year to receive Baron Waiz and would have received me at Passy, engages me to the warmest acknowledgments and obliges me in consequence of my duty to Your Excellency and to the bearer of this to direct and to recommend to Your care Baron Podmanniczky, a Nobleman from Hungaria, whose learning, zeal, ingenuity and interest must operate a happy revolution in the learning and useful Arts of his country, as soon Protestants will be looked upon at Vienna with the same eye as they are in France under Mr. Neckers administration.
He has met here with great distinction amongst the Nobility as well as amongst the Learned. Being received a Member of several learned Societies and in particular of the Royal Society, it will be in his power to give Your Excellency some accounts of Your friends amongst them, and though he should not tell You, I must, that according to the new principle of taxing free People, which of late has crept even into the Royal Society, he has been taxed 30. Guineas for his admission.
Dr. Graham, the Prince of Quacks, has set up in the Adelphi a Temple of Health and pretends to do and does wonders with his electrical, magnetical, aerial, aetherial and musical influences—in open defiance to the Faculty. His house is crowded, he gets money and the Faculty begin to follow his example in setting up electrical mills for the sake of health and money.

Though there is a deal of madness in that, it will be productive however of some good experiments, and at the end turn out an improvement of Science; for good comes from evil, which I hope and wish may be the case of this and of Your Excellency’s country.
Mr. Williams’s Lectures on the principle of universal toleration and benevolence have not yet operated these desirable virtues in the minds of the Publick; nevertheless he continues warm in their interest and sympathizes with me in the warmth of that dutiful respect, wherewith I have the honour to be Your Excellency’s most obedient humble Servant
R. E. Raspe.
Orders and commands to be directed to Mr. Digges.
 
Addressed: To His Excellency / Dr. Benjamin Francklin / Minister of the United States / of America / at / Paris.
Notation: Raspe July 25. 1780
